Citation Nr: 0903981	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1964 to November 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Louis, Missouri, Regional Office which determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for both post-traumatic stress disorder (PTSD) and 
schizophrenia and denied a permanent and total disability 
rating for pension purposes.  In December 2002, the Board 
determined that: new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for PTSD; new and material evidence had not been 
received to reopen his claim of entitlement to service 
connection for schizophrenia; and the issues of service 
connection for PTSD and a permanent and total disability 
rating for pension purposes required additional development 
of the record.  In September 2003, the Board remanded the 
issues of the veteran's entitlement to service connection for 
PTSD and a permanent and total disability rating for pension 
purposes to the Chicago, Illinois, Regional Office (RO) for 
additional action.   

In July 2004, the Board remanded the veteran's appeal to the 
RO for additional development of the record.  In February 
2008, the RO granted a permanent and total disability rating 
for pension purposes.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic PTSD 
secondary to his childhood sexual abuse; his alleged Vietnam 
War combat and other stressful experiences; and his son's 
post-service shooting death.  

2.  The record contains no credible supporting evidence that 
the claimed inservice stressors occurred.  

CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in June 2002, July 2004, October 2004, 
November 2006, and January 2007 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The September 1998 
rating decision from which the instant appeal arises was 
issued prior to the enactment of the VCAA.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examination for compensation purposes.  
The examination reports are of record.  The veteran's Social 
Security Administration (SSA) documentation has been 
incorporated into the record.  The veteran's appeal has been 
repeatedly remanded by the Board for additional development 
of the record.  Repeated attempts have been made to verify 
the veteran's alleged combat and other inservice stressful 
experiences.  The Marine Corps has determined that the 
veteran's subjective inservice history cannot be verified.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

The veteran's service treatment records make no reference to 
a chronic acquired psychiatric disorder.  The veteran's 
service personnel records state that he served with the 
Marine Corps in the Republic of Vietnam from approximately 
August 31, 1965, to October 7, 1965.  His military occupation 
was noted to be a supply administration clerk.  An October 
1965 naval medical board report indicates that he was 
diagnosed with bilateral chondromalacia patella which existed 
prior to service and rendered him unfit for continued active 
service.  

VA clinical documentation dated in August 1986 indicates that 
the veteran complained of Vietnam-related flashbacks and 
"feeling down" while thinking about his best friend who was 
killed when they were both in the Republic of Vietnam.  The 
veteran was diagnosed with disorganized schizophrenia, 
"[ruleout] major depression, affective disorder," and 
polysubstance abuse.  

A September 1986 VA treatment entry states that the veteran 
complained of flashbacks and nightmares.  Treating VA medical 
personnel commented that "[history] believed to be 
[compatible with diagnosis] of PTSD."  

In his September 1986 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
initially experienced PTSD symptoms in 1986.  

At an April 1987 hearing before a VA hearing officer, the 
veteran testified that: he had arrived in the Republic of 
Vietnam in either May or June 1964; was there for 
"practically two months;" served as a guard rather than in 
his assigned military occupation of supply clerk; and saw two 
of his friends killed in front of him.  He stated that he had 
participated in combat while in the Republic of Vietnam.  

A June 1987 VA hospital summary states that the veteran 
presented a history of having served with the Marine Corps in 
the Republic of Vietnam; being a guard at the Chu Lai Air 
Strip while it was under construction rather than performing 
his military specialty; having witnessed a helicopter crash 
in which American military personnel had perished and 
subsequently placing the crash victims into body bags; having 
come under enemy shelling and injuring himself while falling 
into a foxhole; and seeing a friend "blown apart" during 
the enemy attack.  The veteran was diagnosed with 
polysubstance abuse and a dependent personality disorder.  
The treating VA physician commented that:

Although the data provided by the patient 
is compatible with the diagnosis of PTSD, 
the reliability of the information is not 
certain.  The patient's observed 
functioning does not prove or disprove 
the diagnosis of PTSD, but the behavior 
on the ward was in no way suggestive or 
presumptive of the diagnosis of PTSD.  To 
diagnose PTSD, the patient's "combat 
stressor" must be confirmed and 
objective current symptoms documented.  
These were not documented during the 
hospital stay.  

A November 1988 VA social work service evaluation notes that 
the veteran presented a history of having served with the 
Marine Corps in the Republic of Vietnam for seven months as a 
perimeter security guard.  He reported that he saw PFC R. R., 
his friend, killed by a grenade; assisted in the retrieval of 
his friend's body; and injured his knees while jumping into a 
trench during an enemy bombardment.  The VA social worker 
noted that the veteran's history was inconsistent with his 
service documentation.  

At a December 1988 VA examination for compensation purposes, 
the veteran complained of hearing voices and nightmares and 
flashbacks of his friend R. B.'s inservice death.  He 
reported that: R. B. had been blown up by a grenade during 
active service; he had to recover his friend's body parts; 
and he prepared them for shipment home.  The veteran also 
stated that his son had been shot to death in February 1988.  
The veteran was diagnosed with "chronic paranoid 
schizophrenia with intermittent alcohol binges and some 
evidence of delayed PTSD, but no clear-cut precipitating 
events, hypersensitivity to loud sounds or stimuli and 
absence of clear-cut description of nightmares and 
flashbacks."  

An August 1994 VA hospital summary states that the veteran 
was diagnosed with PTSD and admitted to a PTSD program.  A 
contemporaneous VA psychological evaluation advanced 
impressions of an adjustment disorder with depressed and 
anxious mood; "[ruleout] substance abuse;" and "PTSD 
(Interview & History)."  

A March 1995 hospital summary from Victory Memorial Hospital 
indicates that the veteran reported having served as a Marine 
Corps infantryman in the Republic of Vietnam.  Treating 
medical personnel noted that, "in terms of PTSD, [the 
veteran] visualized his friend being destroyed by a grenade 
when his friend was covering him while he was urinating."  
The veteran was diagnosed with single episode major 
depression with melancholia and PTSD by history.  

In a March 1997 written statement, the veteran reiterated 
that he had served with the Marine Corps in the Republic of 
Vietnam.  He advanced that: while his military occupation was 
in supply, "everyone became a rifleman;" he had served with 
the 3rd Marine Division, MAG 33 Air Wing at Chu Lai, Republic 
of Vietnam; he came under enemy fire; he had been 
"wounded;" he had fallen into a "foxhole while under fire" 
and injured both knees; and he had been detailed to load the 
bodies of dead American soldiers onto helicopters.  

In his March 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
been initially diagnosed with PTSD at a VA medical center in 
1980.  

At a February 1998 VA examination for compensation purposes, 
the veteran complained of auditory hallucinations and 
flashbacks.  He reported that he had served in the Republic 
of Vietnam and initially experienced auditory hallucinations, 
flashbacks, and sleep impairment while at a military hospital 
in Japan.  The veteran was diagnosed with paranoid-type 
schizophrenia and polysubstance abuse by history.  The 
examiner commented that the veteran "does not currently 
complain of overt symptoms of PTSD, nor does he appear to be 
invested in garnering such a diagnosis."  

An October 1999 written statement from B. W. W., M.D., notes 
that the veteran complained of Vietnam War-related 
flashbacks, nightmares, and auditory hallucinations.  The 
veteran was diagnosed with recurrent major depression and 
PTSD secondary to the traumatic events which he witnessed 
during the Vietnam War.  

A November 2004 VA behavioral health evaluation relates that 
the veteran reported having been sexually molested by a 
church deacon between the ages of 10 and 14; having served in 
the Republic of Vietnam for four months during which time he 
participated in combat and witnessed "multiple traumatic 
incidents;" having been assaulted and beaten by multiple 
people armed with baseball bats following service separation; 
and having viewed his son's corpse soon after his son was 
shot in the head.  The veteran was diagnosed with chronic 
PTSD; "a [not otherwise specified] psychotic disorder; 
[ruleout] paranoid-type schizophrenia;" polysubstance abuse 
in remission, and "[[ruleout] opioid dependence." 

A January 2005 psychiatric evaluation from A. J. R., M.D., 
conducted for the SSA conveys that the veteran reported that 
he had been sexually molested as a child by a church deacon; 
served with the Marine Corps in the Republic of Vietnam; had 
been robbed and beaten with a baseball bat in 1995; and had a 
son who was murdered.  The veteran was diagnosed with "PTSD, 
secondary to trauma in Vietnam and traumatic death of son;" 
a not otherwise specified psychosis with auditory 
hallucinations and delusions;" paranoid-type schizophrenia; 
and "possible antisocial personality traits, leading to his 
apparent attempt to deceive me on the mental status 
examination."  

A November 2005 VA treatment record conveys that the veteran 
was being treated for PTSD.  The treating VA personnel 
commented that service connection for PTSD was supported by 
his "service records, medical records and Social Security 
records."  

In a November 2005 written statement, the veteran advanced 
that: he had been deployed to the Republic of Vietnam in June 
1965; stood guard duty and went on patrols while in Vietnam; 
had been assigned to "body bag details" whose duty was to 
place bodies in body bags for shipment home; witnessed his 
friend being blown up by a land mine; subsequently recovered 
the pieces of the man's body from a rice paddy; witnessed the 
killing of another friend by a sniper; saw Viet Cong soldiers 
burned by napalm bombs and dead Vietnamese women and children 
killed by the Viet Cong; injured his knees when he fell in a 
hole during an enemy attack; and had been attacked by "giant 
red ants" while in Vietnam.  
At a February 2007 VA examination for compensation purposes, 
the veteran reported that: he had been sexually molested 
between the ages of 12 and 15 by a church deacon; served in 
the Marine Corps in the Republic of Vietnam; participated in 
combat which included going on patrol and coming under enemy 
fire on multiple occasions; performed duties with graves 
registration; saw his friend PFC W. or J. F. step on a land 
mine and get "blown up" while they were on patrol together; 
saw a fellow serviceman in Da Nang hit by a sniper while he 
was lighting a cigarette and then placed in a body bag; saw 
dead American and Viet Cong soldiers; and his son had been 
murdered in February 1989.  He clarified that he had been 
treated for flashbacks while in a military hospital in Japan.  
The veteran was diagnosed with chronic PTSD; a 
not otherwise specified psychotic disorder; and polysubstance 
abuse in sustained remission.  The VA examiner opined that:

While veteran's report of PTSD symptoms 
may be related to trauma that he states 
he experienced while serving in Vietnam, 
there is a question regarding the 
reliability of his report given the 
discrepancy between his account and that 
of military records.  Past records have 
indicated that veteran reported he served 
in Vietnam approximately 8-10 months 
while his DD-214 indicate he was there 
for 2 months; veteran reported that he 
witnessed the death of a friend J. or W. 
R. in his unit while records do not 
confirm the existence of an individual 
with that name in his unit or the death 
of an individual by that name; there is a 
prior record of veteran reporting that 
his knee injury was due to shrapnel which 
has been unsubstantiated by military 
records; veteran reported in today's 
examination that his secondary MOS was 
rifleman which is not confirmed by his 
DD-214.  

Unless the veteran's report of combat 
related trauma is confirmed, the 
diagnosis of PTSD is less likely than not 
related to military service.  Given the 
non-service related traumas that the 
veteran has experienced, his PTSD 
symptoms are more likely than not 
attributed to these incidents.  

In an August 2007 written statement, the Marine Corps 
indicates that the veteran's claimed Vietnam War-related 
stressors could not be verified.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service personnel records indicate that he served 
with the Marine Corps in the Republic of Vietnam between 
approximately August 1965 and October 1965.  His military 
occupation was noted to be a supply administration clerk.  
The record does not reflect that the veteran participated in 
combat.  The Marine Corps has been unable to verify the 
veteran's claimed combat and other inservice stressful 
experiences.  The veteran has been variously diagnosed with 
several chronic acquired psychiatric disabilities including 
chronic PTSD secondary to his alleged Vietnam War-related 
combat experiences; chronic PTSD secondary to his history of 
childhood sexual abuse, a severe post-service assault, and 
the shooting death of his son; paranoid-type schizophrenia; a 
not otherwise specified psychotic disorder; and polysubstance 
abuse.  

The veteran advances that: he participated in combat during 
the Vietnam War including going on patrols and coming under 
enemy fire; witnessed many traumatic events including the 
combat deaths of one or more of his friends; and was involved 
in "body bag details."  The record contains no objective 
evidence to support the veteran's allegations of Vietnam 
War-related combat and other stressful experiences.  The 
combat deaths of the individuals identified by the veteran 
have not been confirmed.  Their names do not appear in the 
records of the Vietnam Memorial.  While the veteran has been 
diagnosed with chronic PTSD secondary to his claimed Vietnam 
War-related stressful experiences by several VA and private 
physicians, the Board observes that there is no credible 
supporting evidence that the claimed inservice stressors 
occurred.  Indeed, several physicians have acknowledged this 
fact and attributed the veteran's chronic PTSD to his 
significant childhood sexual abuse and the post-service 
shooting death of his son.  Given these facts, the Board 
concludes that service connection for chronic PTSD is not 
established.  38 C.F.R. § 3.304(f) (2008).  Accordingly, 
service connection is denied.  


ORDER

Service connection for chronic PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


